EXHIBIT 10j(i)

 

VERIZON COMMUNICATIONS INC. LONG-TERM INCENTIVE PLAN

 

PERFORMANCE STOCK UNIT AGREEMENT

 

2003-05 AWARD CYCLE

 

AGREEMENT between Verizon Communications Inc. (“Verizon”) and the participant
identified on the attached signature page (the “Participant”).

 

1. Purpose of Agreement. The purpose of this Agreement is to provide a one-time
grant of performance stock units (“PSUs”) to the Participant.

 

2. Agreement. This Agreement is entered into pursuant to the terms of the 2001
Verizon Communications Inc. Long-Term Incentive Plan (the “Plan”), and evidences
the grant of a performance stock award in the form of PSUs pursuant to the Plan.
This Agreement is designed to comply with the requirements of Section 162(m) of
the Code and the Treasury Department Regulations thereunder. The PSUs and this
Agreement are subject to the terms and provisions of the Plan. (The Participant
may request a copy of the Plan from the Verizon Compensation and Executive
Benefits Department.) By executing this Agreement, the Participant agrees to be
bound by the terms and provisions of the Plan, and by the actions of the Plan
Administrator, the Human Resources Committee of Verizon’s Board of Directors or
any successor thereto (the “Committee”), and any designee of the Committee.

 

3. Contingency. The grant of PSUs is contingent on the Participant’s timely
execution of this Agreement and satisfaction of certain other conditions
contained herein. If the Participant does not execute this Agreement and return
it as provided on the attached signature page within 30 business days of its
receipt, the Participant shall not be entitled to the PSUs.

 

4. Number of Units. The Participant is granted the number of PSUs specified on
the attached signature page as of February 3, 2003. A PSU is a hypothetical
share of Verizon’s common stock. The value of a PSU on any given date shall be
equal to the closing price of Verizon’s common stock as of such date. A PSU does
not represent an equity interest in Verizon and carries no voting rights. A
Dividend Equivalent Unit (“DEU”) or fraction thereof shall be added to each PSU
each time that a dividend is paid on Verizon’s common stock. The amount of each
DEU shall be equal to the dividend paid on a share of Verizon’s common stock.
The DEU shall be converted into PSUs or fractions thereof based upon the average
of the high and low sales prices of Verizon’s common stock traded on the New
York Stock Exchange on the dividend payment date of each declared dividend on
Verizon’s common stock, and such PSUs or fractions thereof shall be added to the
Participant’s PSU balance.

 

Performance Stock Unit Agreement (2003-05)

        Page 1



--------------------------------------------------------------------------------

5. Vesting.

 

(a) The Participant shall vest in the PSUs to the extent provided in paragraph
5(b) (“Performance Requirement”) only if the Participant satisfies the
requirements of paragraph 5(c) (“Three-Year Continuous Employment Requirement”),
except as otherwise provided in paragraph 7 (“Early Cancellation/Accelerated
Vesting of PSUs”).

 

(b) Performance Requirement.

 

(1) The PSUs shall vest based on the average annual total shareholder return
(“TSR”) of Verizon’s Common Stock during the three-year period beginning
January 1, 2003, and ending December 31, 2005, relative to the combined weighted
average annual TSR of the companies in the Standard & Poor’s 500 (“S&P 500”)
Index and the companies in the Telecom Peer Company (“TPC”) Index during the
same three-year period as provided in the following table—

 

Relative TSR Position

  Vested Percentage of PSUs *

Below 20%

  0%

20%

  40%

30%

  60%

40%

  80%

50%

  100%

60%

  120%

70%

  140%

80% or more

  200%

*For amounts between 20% and 80%, the vested percentage of PSUs shall equal
twice the Relative TSR Position (e.g., a Relative TSR Position of 52% equals a
104% vested percentage). However, the Committee’s discretion to administer the
Plan includes the absolute discretion to reduce the vested percentage of PSUs at
any Relative TSR Position, and the Committee’s exercise of this discretion shall
be final, conclusive and binding. Note: No PSUs shall vest if the Relative TSR
Position is less than 20% and the maximum percentage of PSUs to vest shall be
200%.

 

(2) For purposes of the table set forth in paragraph 5(b)(1)—

 

(i) “Relative TSR Position” shall equal (A) 60% of the average annual Verizon
S&P 500 TSR Position during the Award Cycle, plus (B) 40% of the average annual
Verizon TPC TSR Position during the Award Cycle. The Committee’s discretion to

 

Performance Stock Unit Agreement (2003-05)

        Page 2



--------------------------------------------------------------------------------

administer the Plan includes the absolute discretion to substitute or eliminate
companies in the Telecom Peer Index and determine the Relative TSR Position for
any period, and the Committee’s exercise of this discretion shall be final,
conclusive and binding.

 

(ii) “Verizon S&P 500 TSR Position” shall be, as determined by the Committee,
Verizon’s rank among companies in the S&P 500 Index in terms of TSR, expressed
as a percentage equal to the number of companies in the S&P 500 Index with a TSR
less than or equal to that of Verizon divided by the total number of companies
in such index.

 

(iii) “Verizon TPC TSR Position” shall be, as determined by the Committee, where
Verizon would rank among companies in the Telecom Peer Company Index in terms of
TSR if Verizon were included in such index, expressed as a percentage equal to
the number of companies in the TPC Index with a TSR less than or equal to that
of Verizon divided by the total number of companies in such index.

 

(iv) “TSR” or “Total Shareholder Return” shall mean the change in the price of a
share of common stock from the beginning of a period (as measured by the closing
price of a share of such stock on the last trading day preceding the beginning
of the period) until the end of such period (as measured by the closing price of
a share of such stock on the last trading day of the period), adjusted to
reflect the reinvestment of dividends (if any) through the purchase of common
stock and as may be necessary to take into account stock splits or other events
similar to those described in Section 4.3 of the Plan.

 

(v) “Award Cycle” shall mean the three-year period beginning on January 1, 2003
and ending at the close of business on December 31, 2005.

 

(c) Three-Year Continuous Employment Requirement. Except as otherwise determined
by the Committee, the PSUs shall vest only if the Participant is continuously
employed by Verizon from the date the PSUs are granted through the end of the
Award Cycle.

 

(d) Transfer. Transfer of employment from Verizon to a Related Company (as
defined in paragraph 13), from a Related Company to Verizon, or from one Related
Company to another Related Company shall not constitute a separation from
employment hereunder, and service with a Related Company shall be treated as
service with Verizon for purposes of the three-year continuous employment
requirement in paragraph 5(c).

 

Performance Stock Unit Agreement (2003-05)

        Page 3



--------------------------------------------------------------------------------

6. Payment. All payments under this Agreement shall be made in shares of
Verizon’s Common Stock, except for any fractional shares, which shall be paid in
cash. As soon as practicable after the end of the Award Cycle, except as
described in paragraph 7(c), the value of the PSUs (minus any withholding for
income taxes) shall be paid to the Participant (subject, however, to any
deferral application that the Participant has made under the deferral plan then
available to the Participant and under procedures adopted by the Plan
Administrator). If the Participant dies before any payment due hereunder is
made, such payment shall be made to the Participant’s beneficiary. Once a
payment has been made with respect to a PSU, the PSU shall be canceled.

 

7. Early Cancellation/Accelerated Vesting of PSUs. Subject to the provisions of
paragraph 7(c), PSUs may vest or be forfeited before vesting in accordance with
paragraph 5 as follows:

 

(a) Voluntary Separation and Discharge for Cause.

 

(1) If the Participant is not eligible to Retire (as defined in paragraph
7(b)(5)) and quits, if the Participant is terminated for Cause (as defined
below), or if the Participant separates from employment under circumstances not
described in paragraph 7(b), all then-unvested PSUs shall be canceled
immediately and shall not be payable.

 

(2) For purposes of this Agreement, “Cause” means (i) grossly incompetent
performance or substantial or continuing inattention to or neglect of the duties
and responsibilities assigned to the Participant; fraud, misappropriation or
embezzlement involving the Company; or a material breach of the Code of Business
Conduct or any provision incorporated in Exhibit A (“Covenants”) to this
Agreement, all as determined by the Plan Administrator in its discretion, or
(ii) commission of any felony of which the Participant is finally adjudged
guilty by a court of competent jurisdiction.

 

(b) Retirement, Involuntary Termination Without Cause, Death or Disability.

 

(1) This paragraph 7(b) shall apply if, on or before the last day of the Award
Cycle, the Participant—

 

(i) Retires, or

 

(ii) separates from employment by reason of an involuntary termination without
Cause (as determined by the Plan Administrator), death or disability.

 

(2) Subject to paragraph 7(b)(3), if the Participant separates from employment
under circumstances described in paragraph 7(b)(1), the Participant’s
then-unvested PSUs shall be subject to the vesting

 

Performance Stock Unit Agreement (2003-05)

        Page 4



--------------------------------------------------------------------------------

provisions set forth in paragraph 5(a), except that the three-year continuous
employment requirement set forth in paragraph 5(c) shall not apply, provided
that the Participant executes a release satisfactory to the Company waiving any
claims he may have against the Company.

 

(3) The Participant shall vest under this paragraph 7(b) only in a percentage of
the PSUs that would otherwise have vested based upon the ratio of (i) the number
of months the Participant was actively at work during the Award Cycle to
(ii) the total number of months in the Award Cycle. For this purpose, a
Participant who is actively at work through and including the 15th day of any
month shall receive credit for the full month, and a Participant who is not
actively at work through and including the 15th day of the month shall not
receive any credit for that month.

 

(4) Any PSUs that vest pursuant to this paragraph 7(b)(3) shall be payable as
soon as practicable after the end of the Award Cycle, except as described in
paragraph 7(c). However, the Plan Administrator’s discretion to administer the
Plan includes the absolute discretion to determine whether and the extent to
which the Participant is eligible to receive DEUs with respect to dividends
declared after the Participant’s separation from employment, and the Plan
Administrator’s exercise of this discretion shall be final, conclusive and
binding.

 

(5) For purposes of this Agreement, “Retire” means (i) to retire after having
attained at least 15 years of Net Credited Service (as defined under the Verizon
Management Pension Plan) and a combination of age and years of Net Credited
Service that equals or exceeds 75 points, or (ii) retirement under any other
circumstances determined in writing by the Plan Administrator.

 

(c) Change in Control. Upon the occurrence of a Change in Control (as defined in
the Plan) on or before the last day of the Award Cycle, all then-unvested PSUs
shall vest and be payable immediately (without prorating of the award) at 50% of
the maximum award payout without regard to the performance requirement in
paragraph 5(b) or the three-year continuous employment requirement in paragraph
5(c); provided, however, that if the Participant terminates employment before
the Change in Control occurs under the circumstances described in paragraph
7(b)(3), the immediately payable award described in this sentence shall be
prorated as described in paragraph 7(b)(3). A Change in Control that occurs
after the end of the Award Cycle shall have no effect on whether any PSUs vest
or become payable. A Participant who receives the immediate award payment
provided in this paragraph 7(c) shall be entitled to receive payment for all
dividends declared before the Change in Control, even if such dividends are paid
or payable after the Change in Control.

 

Performance Stock Unit Agreement (2003-05)

        Page 5



--------------------------------------------------------------------------------

(d) Vesting Schedule. Except as provided in paragraphs 7(b) and (3), nothing in
this paragraph 7 shall alter the vesting schedule prescribed by paragraph 5.

 

8. Shareholder Rights. The Participant shall have no rights as a shareholder
with respect to shares of common stock to which this grant relates until the
date on which the Participant becomes the holder of record of such shares.
Except as provided in the Plan or in this Agreement, no adjustment shall be made
for dividends or other rights for which the record date is prior to such date.

 

9. Revocation or Amendment of Agreement. Except to the extent required by law or
specifically contemplated under this Agreement (including, but not limited to,
the determination of Relative TSR Position, Verizon S&P 500 TSR Position, and
Verizon TPC TSR Position, and whether the Participant has been terminated for
Cause, has a disability, or has satisfied the three-year continuous employment
requirement), the Committee may not, without the written consent of the
Participant, (a) revoke this Agreement insofar as it relates to the PSUs granted
hereunder, or (b) make or change any determination or change any term, condition
or provision affecting the PSUs if the determination or change would materially
and adversely affect the PSUs or the Participant’s rights thereto. Nothing in
the preceding sentence shall preclude the Committee from exercising reasonable
administrative discretion with respect to the Plan or this Agreement.

 

10. Assignment. The PSUs shall not be assignable or transferable except by will
or by the laws of descent and distribution. During the Participant’s lifetime,
the PSUs may be deferred only by the Participant or by the Participant’s
guardian or legal representative.

 

11. Beneficiary. The Participant shall designate a beneficiary in writing and in
such manner as is acceptable to the Plan Administrator. If the Participant fails
to so designate a beneficiary, or if no such designated beneficiary survives the
Participant, the Participant’s beneficiary shall be the Participant’s estate.

 

12. Other Plans and Agreements. Any gain realized by the Participant pursuant to
this Agreement shall not be taken into account as compensation in the
determination of the Participant’s benefits under any pension, savings, group
insurance, or other benefit plan maintained by Verizon or a Related Company,
except as determined by the board of directors of such company. The Participant
acknowledges that receipt of this Agreement or any prior PSU agreement shall not
entitle the Participant to any other benefits under the Plan or any other plans
maintained by the Company.

 

13. Company and Related Company. For purposes of this Agreement, “Company” means
Verizon and Related Companies. “Related Company” means (a) any

 

Performance Stock Unit Agreement (2003-05)

        Page 6



--------------------------------------------------------------------------------

corporation, partnership, joint venture, or other entity in which Verizon hold a
direct or indirect ownership or proprietary interest of 50 percent or more, or
(b) any corporation, partnership, joint venture, or other entity in which
Verizon holds an ownership or other proprietary interest of less than 50 percent
but which, in the discretion of the Committee, is treated as a Related Company
for purposes of this Agreement.

 

14. Employment Status. The grant of the PSUs shall not be deemed to constitute a
contract of employment between the Company and the Participant, nor shall it
constitute a right to remain in the employ of any such company.

 

15. Taxes. It shall be a condition to the issuance or delivery of shares of
common stock as to which the PSUs relate that provisions satisfactory to the
Company shall have been made for payment of any taxes determined by the Company
to be required to be paid or withheld pursuant to any applicable law or
regulation. The Participant shall be responsible for any income taxes and the
employee portion of any employment taxes that arise in connection with this
grant of PSUs.

 

16. Securities Laws. The Company shall not be required to issue or deliver any
shares of common stock prior to the admission of such shares to listing on any
stock exchange on which the stock may then be listed and the completion of any
registration or qualification of such shares under any federal or state law or
rulings or regulations of any government body that the Company, in its sole
discretion, determines to be necessary or advisable.

 

17. Committee Authority. The Committee shall have complete discretion in the
exercise of its rights, powers, and duties under this Agreement. Any
interpretation or construction of any provision of, and the determination of any
question arising under, this Agreement shall be made by the Committee in its
sole discretion and shall be final, conclusive, and binding. The Committee may
designate any individual or individuals to perform any of its functions
hereunder.

 

18. Successors. This Agreement shall be binding upon, and inure to the benefit
of, any successor or successors of the Company and the person or entity to whom
the PSUs may have been transferred by will, the laws of descent and
distribution, or beneficiary designation. All terms and conditions of this
Agreement imposed upon the Participant shall, unless the context clearly
indicates otherwise, be deemed, in the event of the Participant’s death, to
refer to and be binding upon such last-mentioned person or entity.

 

19. Construction. This Agreement is intended to grant the PSUs upon the terms
and conditions authorized by the Plan. Any provisions of this Agreement that
cannot be so administered, interpreted, or construed shall be disregarded. In
the event that any provision of this Agreement is held invalid or unenforceable
by a court of competent jurisdiction, such provision shall be considered
separate and apart from the remainder of this Agreement, which shall remain in
full force and effect. In the event that any provision is held to be
unenforceable for being unduly broad as written, such provision shall be deemed
amended to narrow its application to the extent necessary to make the provision
enforceable according to applicable law and shall be enforced as amended.

 

Performance Stock Unit Agreement (2003-05)

        Page 7



--------------------------------------------------------------------------------

20. Defined Terms. Except where the context clearly indicates otherwise, all
capitalized terms used herein shall have the definitions ascribed to them by the
Plan, and the terms of the Plan shall apply where appropriate.

 

21. Execution of Agreement. The Participant shall indicate consent to the terms
of this Agreement and the Plan by executing the attached signature page which is
made a part of this Agreement and otherwise complying with the requirements of
paragraph 3.

 

22. Confidentiality. Except to the extent otherwise required by law, the
Participant shall not disclose, in whole or in part any of the terms of this
Agreement. This paragraph 22 does not prevent the Participant from disclosing
the terms of this Agreement to the Participant’s spouse or to the Participant’s
legal, tax, or financial adviser, provided that the Participant take all
reasonable measures to assure that he or she does not disclose the terms of this
Agreement to a third party except as otherwise required by law.

 

23. Additional Remedies. In addition to any other rights or remedies, whether
legal, equitable, or otherwise, that each of the parties to this Agreement may
have (including the right of the Company to terminate the Participant for
Cause), the Participant acknowledges that—

 

(a) The covenants incorporated in Exhibit A to this Agreement are essential to
the continued good will and profitability of the Company;

 

(b) The Participant has broad-based skills that will serve as the basis for
employment opportunities that are not prohibited by the covenants incorporated
in Exhibit A;

 

(c) When the Participant’s employment with the Company terminates, the
Participant shall be able to earn a livelihood without violating any of the
covenants incorporated in Exhibit A;

 

(d) Irreparable damage to the Company shall result in the event that the
covenants incorporated in Exhibit A are not specifically enforced and that
monetary damages will not adequately protect the Company from a breach of these
covenants;

 

(e) If any dispute arises concerning the violation by the Participant of the
covenants incorporated in Exhibit A, an injunction may be issued restraining
such violation pending the determination of such controversy, and no bond or
other security shall be required in connection therewith;

 

Performance Stock Unit Agreement (2003-05)

        Page 8



--------------------------------------------------------------------------------

(f) Such covenants shall continue to apply after any expiration, termination, or
cancellation of this Agreement; and

 

(g) The Participant’s breach of any of such covenants shall result in the
Participant’s immediate forfeiture of all rights and benefits under this
Agreement.

 

Performance Stock Unit Agreement (2003-05)

        Page 9



--------------------------------------------------------------------------------

SIGNATURE PAGE

 

By executing this page, the undersigned Participant agrees to be bound by the
terms of the 2001 Verizon Communications Inc. Long-Term Incentive Plan and the
Performance Stock Unit Agreement (2003-05 Award Cycle), the terms of which are
incorporated herein by reference, in connection with the following grant to the
Participant under the Plan:

 

NAME OF PARTICIPANT:

   

SOCIAL SECURITY NUMBER:

   

NUMBER OF PSUs:

   

 

IN WITNESS WHEREOF, Verizon Communications Inc., by its duly authorized Officer,
and the Participant have executed this Agreement.

 

VERIZON COMMUNICATIONS INC.

By:

 

--------------------------------------------------------------------------------

   

Ezra D. Singer

   

Executive Vice President -

   

Human Resources

   

--------------------------------------------------------------------------------

   

Participant

   

--------------------------------------------------------------------------------

   

Date

 

Please indicate your acceptance by signing above and returning the signed
Agreement to the Compensation and Executive Benefits Department at 1095 Avenue
of the Americas, 34th Floor, New York, New York 10036 within thirty business
days of your receipt of this Agreement.

 

Attachment: Exhibit A - Covenant

 

Performance Stock Unit Agreement (2003-05)

        Page 10



--------------------------------------------------------------------------------

Exhibit A—Covenants

 

1. Noncompetition — In consideration for the benefits described in the Agreement
to which this Exhibit A is attached, you, the Participant, agree that:

 

(a) Prohibited Conduct — During the period of your employment with the Company,
and for the period ending six months after your termination of employment for
any reason from the Company, you shall not, without the prior written consent of
the Plan Administrator:

 

  (1)

personally engage in Competitive Activities (as defined below); or

 

  (2)

work for, own, manage, operate, control, or participate in the ownership,
management, operation, or control of, or provide consulting or advisory services
to, any individual, partnership, firm, corporation, or institution engaged in
Competitive Activities, or any company or person affiliated with such person or
entity engaged in Competitive Activities; provided that your purchase or
holding, for investment purposes, of securities of a publicly traded company
shall not constitute “ownership” or “participation in ownership” for purposes of
this paragraph so long as your equity interest in any such company is less than
a controlling interest;

 

provided that this paragraph (a) shall not prohibit you from (i) being employed
by, or providing services to, a consulting firm, provided that you do not
personally engage in Competitive Activities or provide consulting or advisory
services to any individual, partnership, firm, corporation, or institution
engaged in Competitive Activities, or any company or person affiliated with such
person or entity engaged in Competitive Activities, or (ii) engaging in the
private practice of law as a sole practitioner or as a partner in (or as an
employee of or counsel to) a law firm in accordance with applicable legal and
professional standards.

 

(b) Competitive Activities — For purposes of the Agreement to which this Exhibit
A is attached, “Competitive Activities” means business activities relating to
products or services of the same or similar type as the products or services
(1) which are sold (or, pursuant to an existing business plan, will be sold) to
paying customers of the Company, and (2) for which you then have responsibility
to plan, develop, manage, market, oversee or perform, or had any such
responsibility within your most recent 24 months of employment with the Company.
Notwithstanding the previous sentence, a business activity shall not be treated
as a Competitive Activity if the geographic marketing area of the relevant
products or services sold by you or a third party does not overlap with the
geographic marketing area for the applicable products and services of the
Company.

 

2. Interference With Business Relations — During the period of your employment
with the Company, and for a period ending with the expiration of twelve
(12) months following your termination of employment for any reason from the
Company, you shall not, without the written consent of the Plan Administrator:

 

(a) recruit or solicit any employee of the Company for employment or for
retention as a consultant or service provider;

 

(b) hire or participate (with another company or third party) in the process of
hiring (other than for the Company) any person who is then an employee of the
Company, or provide names or other information about Company employees to any
person, entity or business (other than the Company) under circumstances that
could lead to the use of any such information for purposes of recruiting or
hiring;

 

(c) interfere with the relationship of the Company with any of its employees,
agents, or representatives;

 

(d) solicit or induce, or in any manner attempt to solicit or induce, any
client, customer, or prospect of the Company (1) to cease being, or not to
become, a customer of the Company or (2) to divert any business of such customer
or prospect from the Company; or

 

(e) otherwise interfere with, disrupt, or attempt to interfere with or disrupt,
the relationship, contractual or otherwise, between the Company and any of its
customers, clients, prospects, suppliers, consultants, or employees.

 

3. Return Of Property; Intellectual Property Rights — You agree that on or
before your termination of employment for any reason with the Company, you shall
return to the Company all property owned by the Company or in which the Company
has an interest, including files, documents, data and records (whether on paper
or in tapes, disks, or other machine-readable form), office equipment, credit
cards, and employee identification cards. You acknowledge that the Company is
the rightful owner of any programs, ideas, inventions, discoveries, patented or
copyrighted material, or trademarks that you may have originated or developed,
or assisted in originating or developing, during your period of employment with
the Company, where any such origination or development involved the use of
Company time, information or resources, or the exercise of your responsibilities
for or on behalf of the Company. You shall at all times, both before and after
termination of employment, cooperate with the Company in executing and
delivering documents requested by the Company, and taking any other actions,
that are necessary or requested by the Company to assist the Company in
patenting, copyrighting, protecting, enforcing or registering any programs,
ideas, inventions, discoveries, works of authorship, data, information, patented
or copyrighted material, or trademarks, and to vest title thereto solely in the
Company.

 

4. Proprietary And Confidential Information — You shall at all times preserve
the confidentiality of all Proprietary Information (defined below) and trade
secrets of the Company, except and to the extent that disclosure of such
information is legally required. “Proprietary information” means information or
data related to the Company, including information entrusted to the Company by
others, which has not been fully disclosed to the public by the Company and
which is treated as confidential or protected within the business of the Company
or is of value to competitors, such as strategic or tactical business plans;
undisclosed financial data; ideas, processes, methods, techniques, systems,
non-public information, models, devices, programs, computer software, or related
information; documents relating to regulatory matters and correspondence with
governmental entities; undisclosed information concerning any past, pending, or
threatened legal dispute; pricing and cost data; reports and analyses of
business prospects; business transactions that are contemplated or planned;
research data; personnel information and data; identities of users and
purchasers of the Company’s products or services; and other confidential matters
pertaining to or known by the Company, including confidential information of a
third party that you know or should know the Company is obligated to protect.

 

5. Definitions — Except where clearly provided to the contrary, all capitalized
terms used in this Exhibit A shall have the definitions given to those terms in
the Agreement to which this Exhibit A is attached.

 

6. Agreement to Covenants. You shall indicate your agreement to these Covenants
in accordance with the instructions provided. You and Verizon hereby expressly
agree that the use of electronic media to indicate confirmation, consent,
signature, acceptance, agreement and delivery shall be legally valid and have
the same legal force and effect as if you and Verizon executed these Covenants
in paper form.

 

 

Performance Stock Unit Agreement (2003-05)

        Exhibit A